Citation Nr: 0401284	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  01-06 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for seizures. 

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the lumbosacral spine, shoulders, 
and knees. 

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for prostatitis.

4.  Entitlement to a higher initial rating for Hepatitis C, 
rated zero percent disabling. 

5.  Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated 50 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active military service from October 1967 to 
September 1969, from December 1969 to October 1976, and from 
October 1979 to November 1985.

In an August 1988 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia, denied 
a claim of entitlement to service connection for arthritis of 
the lumbosacral spine, shoulders, and knees.  That rating 
decision also denied claims of entitlement to service 
connection for prostatitis and a seizure disorder.  The 
veteran received notification of that rating decision in 
September 1988.  Although he filed a notice of disagreement 
(NOD) and a statement of the case (SOC) was issued in 
November 1988, he did not perfect a substantive appeal (VA 
Form 9, etc.) to the Board of Veterans' Appeals (Board).  
Therefore, the August 1988 rating decision became final and 
binding on him in September 1989, one year after VA's 
notification thereof.

In January 1991, the veteran requested service connection for 
PTSD; he reiterated that request again in March 1992, at 
which time he also claimed service connection for cataracts, 
a stomach disorder, a heart disorder, arthritis of the 
lumbosacral spine, shoulders and knees, prostatitis, and a 
seizure disorder.

This current appeal to the Board arises from a July 1992 RO 
rating decision which denied claims of entitlement to service 
connection for PTSD, cataracts, a stomach disorder, and a 
heart disorder.  In January 1993, the veteran's claims file 
was transferred from the RO in Atlanta, Georgia, to the RO in 
Montgomery, Alabama, and that office forwarded the appeal to 
the Board.

In January 1994, service connection was granted for PTSD and 
an initial 30 percent evaluation assigned.  The veteran, 
through his representative, requested a higher initial rating 
alleging the PTSD was more severely disabling.  The January 
1994 rating decision also denied service connection for 
glaucoma, arthritis of the lumbosacral spine, shoulders and 
knees, prostatitis, and a seizure disorder.  Unfortunately, 
an October 1994 supplemental statement of the case (SSOC) did 
not discuss the pertinent laws and regulations for new and 
material evidence claims, which is the preliminary 
consideration concerning these additional issues.  38 C.F.R. 
§ 3.156.

A November 1996 Board decision denied service connection for 
cataracts, glaucoma, a stomach disorder, and a heart 
disorder, and remanded to the RO the issues of whether new 
and material evidence had been received to reopen the 
previously denied claims of entitlement to service connection 
for seizures, arthritis of the lumbosacral spine, shoulders 
and knees, and prostatitis, and entitlement to a higher 
rating for the PTSD. 

In an August 1999 decision, the RO assigned a higher initial 
rating for the PTSD, increasing the rating from 30 to 50 
percent.  Since, however, an even higher rating is possible 
and the veteran has not indicated he is content with the 50 
percent rating, this claim is still before the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  His other claims listed on the 
cover page of this decision are also.

In an April 2001 decision, the RO granted a total disability 
rating due to individual unemployability (TDIU), effective 
August 27, 1999.  

The Board will find that new and material evidence has been 
received to reopen the claim for service connection for 
seizures and will grant service connection for this 
condition.  The Board also will grant a 100 percent rating 
for the PTSD, which is the highest possible evaluation.

The remaining issues of whether new and material evidence has 
been received to reopen the previously denied claims of 
entitlement to service connection for arthritis of the 
lumbosacral spine, shoulders, and knees, and for prostatitis, 
and entitlement to a higher initial rating for Hepatitis C 
rated zero percent disabling, must be REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part 
concerning these claims.


FINDINGS OF FACT

1.  In August 1988, the RO denied the veteran's claim of 
service connection for a seizure disorder.  The veteran was 
provided notice of that denial, filed a timely NOD, was 
issued an SOC, but did not file a timely substantive appeal 
(e.g., a VA Form 9 or equivalent statement).

2.  The evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating this claim.

3.  A seizure disorder began within one year of separation 
from service.  

4.  The veteran has been unable to retain substantially 
gainful employment due to the severity of his PTSD.


CONCLUSIONS OF LAW

1.  The August 1988 decision denying the claim for service 
connection for a seizure disorder is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  New and material evidence has been received since the 
August 1988 decision to reopen this claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

3.  A seizure disorder is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

4.  The criteria are met for a 100 percent rating for the 
PTSD.  U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Seizure Disorder

In August 1988, the RO denied service connection for a 
seizure disorder because there was no evidence the veteran 
had a seizure disorder during service or within one year of 
his separation from service to a compensable level of at 
least 10 percent.  In reaching that decision the RO 
considered his service medical records, which were negative 
for treatment of seizures, although they showed he had 
complained of dizzy spells and "black outs."  An 
examination of his head, ears, eyes, nose, and throat (HEENT) 
was within normal limits.  He was hospitalized for alcohol 
abuse from August to September 1985.  A neurological 
examination was essentially normal.  Also of record was a 
summary of a VA hospitalization from January to February 
1988.  The veteran gave a history of seizures since 1979.  
He said the frequency was one every two or three weeks.  He 
also said he took anti-epilepsy medication (Dilantin) on a 
daily basis.  Seizure disorder was diagnosed.  

The RO notified the veteran of that decision and of his 
appellate rights.  He filed a timely NOD, and a SOC was 
issued in November 1988.  But he did not then file a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).



Since the veteran did not timely appeal the RO's decision, it 
became final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.1103.  Furthermore, because he did not appeal that 
decision, this, in turn, means there must be new and material 
evidence during the years since to reopen his claim and 
warrant further consideration of it on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's August 1988 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that materiality contemplates evidence that "tend[s] to 
prove the merits of the claim as to each essential element 
that was a specified basis for that last final disallowance 
of the claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).

Since, however, the well-grounded requirement has been 
totally eliminated by the Veterans Claims Assistance Act of 
2000 (VCAA), the Board need only consider whether new and 
material evidence has been submitted to reopen the claim and, 
if so, may proceed directly to adjudicate it on the full 
merits assuming the VCAA notice and duty to assist 
requirements have been satisfied.  Cf. Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Fossie v. West, 12 Vet. App. 
1 (1998).

Here, the Board is granting the maximum benefit allowable, so 
an analysis of whether the duties to notify and assist the 
veteran under the VCAA have been satisfied is unnecessary.

As defined by the regulation in effect when the veteran filed 
this claim prior to August 29, 2001, new and material 
evidence meant evidence not previously submitted to agency 
decision makers, which bore directly and substantially upon 
the specific matter under consideration, which was neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it had to be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  
The amended version of 38 C.F.R. § 3.156(a), concerning the 
definition of what constitutes new and material evidence, 
is inapplicable.  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  If a seizure 
disorder such as epilepsy or an organic disease of the 
nervous system is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service unless there is 
probative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.



Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).  When a condition noted during service 
is not shown to be chronic, or the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection also may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In connection with the current petition to reopen, the Board 
notes that evidence submitted since August 1988 includes a VA 
clinic note dated in September 1986 but received in January 
1990.  The veteran gave a history of dizzy spells and 
blacking out since 1981.  The examiner noted there were no 
history of obvious seizures.  The diagnosis was syncope of 
questionable etiology.  In February 1993, a it was noted the 
veteran was taking Dilantin on a daily basis.  A July 1996 
VA consultation sheet noted he was taken off Dilantin one 
year earlier and had a seizure the previous month.  

The RO originally denied the claim in August 1988 finding 
that there was no evidence of a seizure disorder in service 
or within one year of separation from service.  This 
additional evidence received since that denial, however, is 
particularly significant and material as this is the first 
evidence of record indicating the veteran had symptoms of a 
possible seizure disorder within one year of his separation 
from the military.  So the September 1986 clinic note (which 
was not actually received until January 1990, after the RO's 
1988 decision) is new and material evidence and, therefore, 
sufficient to reopen the veteran's claim for service 
connection for a seizure disorder.

There is no actual clinical diagnosis of a seizure disorder 
in service or within one year of discharge.  However, the 
veteran complained of black outs and dizzy spells in service 
and during the one year immediately after his discharge.  And 
that was prior to filing a claim with VA, when there was no 
incentive-financial or otherwise-to fabricate information 
for his own personal gain.  In 1988, it was noted that he was 
taking anti-seizure medication and a seizure disorder was 
diagnosed.  Therefore, continuity of symptomatology after 
discharge from service has been shown.  Savage v. Gober, 10 
Vet. App. 488, 495-498 (1997).  And the evidence supports 
granting service connection for seizures.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303.

PTSD

As a preliminary matter, the Board notes that the veteran 
served in Vietnam and sustained shell fragment wounds in both 
feet.  As a result, he received the Purple Heart Medal with 
one oak leaf cluster and the Combat Infantryman Badge, among 
other decorations and commendations.

VA outpatient treatment records indicate the veteran 
underwent community services counseling, psychological 
counseling and PTSD counseling from 1989 to 1993.  The 
records note that he stopped abusing alcohol in August 1989 
after 11 years of such abuse.  He related that he suffered 
from insomnia, anger, hypervigilance, isolation from people, 
anxiety, depression, flashbacks, and nightmares due to his 
experiences in Vietnam.  

The veteran underwent psychological evaluation in October 
1991.  The examiner noted that a diagnosis of PTSD could not 
be confirmed in a single interview and that the veteran had a 
serious drinking problem.

The veteran underwent examination by a psychologist for the 
purposes of obtaining Social Security Administration (SSA) 
disability benefits in January 1993.  The psychologist stated 
the veteran showed serious symptoms of PTSD.  

A VA PTSD examination was conducted in August 1993.  The 
veteran indicated he was involved in a great deal of ground 
combat in Vietnam, even sustained combat wounds and witnessed 
many fellow servicemen being killed or wounded.  He noted 
problems in his personal relationships and inability to 
continue studies in a junior college program due to his PTSD.  
He stated that he was unemployed because of this condition.  
He also noted constant irritability, nightmares and 
flashbacks of his Vietnam experiences.  The examiner reported 
the veteran appeared very excitable, but there was no 
evidence of depression or a psychotic illness.  The diagnosis 
was delayed onset PTSD.  

Of record is an April 1994 decision of the SSA Office of 
Hearings and Appeals, as well as medical records that were 
considered by that agency in connection with the veteran's 
claim for benefits.  The Administrative Law Judge (ALJ) 
determined the veteran's shrapnel in his feet, seizure 
disorder, and PTSD were severe, and that he had been rendered 
disabled due to these conditions since June 3, 1989. 

Another VA PTSD examination was conducted in September 1998.  
The veteran was anxious and hypervigilant.  He described 
frequent flashbacks and social isolation.  The diagnosis was 
PTSD with severe occasional and social handicap.  A GAF of 35 
to 40 was given.  

Subsequent examinations confirmed the diagnosis of PTSD and 
related similar symptoms.  

A VA social and industrial survey was conducted in July 1999.  
The veteran stated that he had not consumed alcohol since 
late 1998.  But the examining social worker indicated he 
continued to have problems with alcohol, although he was in 
the process of initiating treatment for this problem.  

In an April 2001 decision, the RO granted a TDIU effective 
August 27, 1999.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  And after 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire medical history is considered when 
the determining what rating to assign.  See generally 38 
C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Since this is an initial rating at issue, the rule from 
Francisco v. Brown, 7 Vet. App. 55 (1994), that the present 
level of disability is of primary importance, is 
inapplicable.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Id. at 125.  Here, although the RO did not 
expressly consider a "staged rating," the Board finds that a 
remand to enable it to so, in the first instance, is 
unnecessary.  The RO did consider the appropriateness of the 
initial evaluation assigned with the submission of additional 
evidence, resulting in the increase in the initial evaluation 
assigned for the PTSD from 30 to 50 percent.  Moreover, in 
view of the Board's favorable disposition of the claim, as 
noted below, there is no prejudice to the veteran in the 
Board considering the concept of "staged rating" in the first 
instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran has undergone several mental status examinations 
and been rated under both sets of applicable rating criteria, 
old and new, for his psychiatric disability.  That is to say, 
the RO has considered his claim under the new diagnostic 
criteria for PTSD effective November 7, 1996, and under the 
old diagnostic criteria for PTSD in effect prior to November 
7, 1996.  Therefore, the RO has considered all of the 
criteria applicable to his claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  When amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas, as the revised regulations 
were not lawfully effective.  Therefore, although evidence 
dated both before and after the change in the regulatory 
criteria must be considered, before November 7, 1996, the 
Board may only apply the previous version of the rating 
criteria.  As of November 7, 1996, the Board must apply the 
version more favorable to the veteran.  See DeSousa v. Gober, 
10 Vet. 461, 467 (1997).  

Under 38 C.F.R. § 4.130, effective November 7, 1996, the new 
general rating formula for mental disorders to include PTSD 
(evaluated under Diagnostic Code 9411) is as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  If any one of the three independent 
criteria is met, a 100 schedular evaluation is required under 
this code. Johnson v. Brown, 7 Vet. App. 95, 99 (1994).  When 
the only compensable service-connected disability is a mental 
disability, and such mental disorder precludes a veteran from 
securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. 
§ 4.16(c) (1996).

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  
By reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

The veteran alleges he has been totally disabled and 
unemployable since he applied for service connection for PTSD 
in March 1992.  So he believes he is entitled to a 
100 percent schedular rating for this condition since that 
time.



As mentioned, the SSA determined the veteran was totally 
disabled as of June 3,1989.  And that determination was based 
on a finding that he had, among other serious conditions, 
severe symptoms of PTSD.  While the Board is not absolutely 
bound by the SSA's favorable determination, it is nonetheless 
probative evidence supporting the veteran's current claim 
with VA for a higher rating for his PTSD.  See, e.g., 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In this particular appeal, the earlier version of Diagnostic 
Code 9411 is more favorable to the veteran as he has been 
shown to have been demonstrably unable to obtain or retain 
employment since he applied for service connection for PTSD 
in March 1992.  He has told healthcare personnel of his total 
inability to function occupationally and socially since 1989, 
years before applying for service connection for PTSD.  The 
Board attaches a great deal of credibility to those 
statements as they were made to healthcare personnel years 
before he applied for service connection for the disability.  
In addition, a psychologist as early as January 1993 stated 
the veteran showed serious symptoms of PTSD.  Subsequently, 
in 1998, the veteran was given a GAF score of only 35 to 40.  
The GAF score is a scaled rating reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (hereinafter 
DSM-IV).  According to DSM-IV, a GAF score of 35 to 40 
is indicative of only some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or "major" impairment in several areas such as 
work, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work). 

Under these circumstances, the Board finds that the criteria 
are met for a 100 percent schedular rating for the PTSD, 
under the former rating criteria.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); Johnson, supra.



In granting a 100 percent schedular rating for the PTSD, bear 
in mind there are possible monetary benefits resulting from 
this that do not apply to a TDIU award.  So even though in 
the April 2001 decision the RO granted a TDIU effective 
August 27, 1999, that did not in turn render moot the claim 
for a higher schedular rating for the PTSD (even if now rated 
at the maximum possible schedular level of 100 percent).  See 
VAOGCPREC 6-99 (June 7, 1999).


ORDER

As new and material evidence has been received, the claim of 
service connection for seizures is reopened, and service 
connection for seizures is granted.

A higher 100 percent schedular rating also is granted for the 
PTSD, subject to the laws and regulations governing the 
payment of VA compensation.


REMAND

Arthritis of the Lumbosacral Spine, Shoulders, and Knees, 
Prostatitis, and Hepatitis C

These remaining claims have to be further developed before 
deciding them.

As earlier mentioned, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA has been codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 
5126 (West 2002), and the implementing regulations are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  So 
before deciding these claims, VA must comply with the 
preliminary notice and duty to assist provisions of this new 
law.



The veteran's representative also correctly points out that 
the VA physician who conducted the August 2000 general 
medical examination recommended a gastrointestinal 
examination to evaluate the veteran's Hepatitis C.  That 
referral examination was never conducted, however, so this is 
still needed.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  This includes the changes 
resulting from the recently passed 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).

2.  Schedule the veteran for a VA 
gastrointestinal examination to determine 
the severity of his Hepatitis C.  All 
diagnostic testing and evaluation needed 
to make this determination should be 
conducted.  The claims folder, to include 
a copy of this remand, must be made 
available to and reviewed by the 
examiner.  The examiner should 
specifically render findings with respect 
to the existence and extent of liver 
damage or gastrointestinal disturbance 
and the severity of each.  The examiner 
should also note the presence of fatigue, 
anxiety, and gastrointestinal disturbance 
necessitating dietary restriction or 
other therapeutic measures, malaise, 
anorexia, with minor weight loss, or 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) and the duration of 
the symptoms during the past 12-month 
period.



3.  If benefits are not granted to the 
veteran's satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



